[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
RE: DEFENDANTS' MOTION FOR REARGUMENT OF ORDER
Before the court is the Defendants' motion for reargument of a portion of the court's orders of December 12, 2000, denying their motion to compel arbitration as to the Plaintiff Ridgefield Bank.1 Ridgefield CT Page 5301 Bank objects to being compelled to arbitrate, asserting that it has no agreement with any party requiring it to do so.
Since the court's decision, a hearing before a full arbitration panel of the NASD has commenced, discovery is in progress or has been completed, a hearing is scheduled, and a decision is expected by July, 2001.
It would appear that all issues presented by the present litigation will be ruled upon in the arbitration proceedings prior to the time they will be considered by this court. Upon reconsideration, for the purpose of judicial economy and upon the court's authority to control the proceedings of the matters before it, all proceedings in this action are stayed until receipt of the decision of the arbitration panel, or until August 1, 2001, whichever comes first. The parties are ordered to provide the court with a copy of the decision of the arbitration
Hiller, J.